Citation Nr: 9906434	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  94-31 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to an increased rating for pulmonary 
obstructive disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to April 
1993.  

These matters arise before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

In reviewing the record, it is noted that a letter was sent 
to the veteran from the Board in January 5, 1999, which 
indicated, in pertinent part:  "After reviewing your record, 
we need clarification from you as to whether you want to 
attend a hearing before the Board."  In response, the 
veteran indicated he wanted a hearing before a member of the 
Board at the regional office." 

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO pursuant to 38 C.F.R. § 20.704 
(1998).  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


